SCOTT, P. J.
Unless we are prepared to hold that the mere fact that an accident happened fastens liability upon the defendant, this judgment cannot stand. There is absolutely no evidence of negligence. It was also manifest error to allow anything for the hire of a horse to replace the injured animal. There is no evidence of what plaintiff paid, or that he paid anything. All we have is his brother’s testimony that he “usually” charged $2 a day.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.